Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-8, 10-14 and 16-17 are pending. Claims 1-8, 10-14 and 16-17 are under examination.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).

Withdrawn rejections
Applicant's amendments and arguments filed 07/28/2020 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The objection to claims 4, 9-10 and 15, in the non-final mailed 06/09/2021 is withdrawn. The amendments to the claims have overcome the objections.
The 101 rejection of claims 8 and 13-14 in the non-final mailed 06/09/2021 are withdrawn. The amendments to the claims have overcome the rejection.
The 112(a) rejection of claims 9-10 in the non-final mailed 06/09/2021 are withdrawn. The amendments to the claims have overcome the rejection.

The 102(a)(1) rejection of claims 1-10 and 13-15 as anticipated by ‘502 (CN108245502, Published 07-2018, in the non-final mailed 06/09/2021 is withdrawn. The foreign priority has been perfected. Thus reference 502 is excluded as prior art.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Christopher J. Maier on 10/19/2021.
The application has been amended as follows: 
IN THE CLAIMS:
Claims 3, 4, 5, 7, 8, 10, 12, 13, 14, 16 and 17 filed 09/09/2021 are replaced with the immediately below claims 3, 4, 5, 7, 8, 10, 12, 13, 14, 16 and 17. 

3. A method for preparing the emodin succinyl ester compound according to claim 1, comprising reacting succinic anhydride and a C1-5 alkanol; reacting the monoalkanol succinate with thionyl chloride to obtain succinate monoalkanol ester acyl chloride; and reacting the succinate monoalkanol ester acyl chloride with emodin to obtain the emodin succinyl ester compound.

	4. The method according to claim 3, comprising the following steps: 
	(1) refluxing succinic anhydride in the presence of C1-5 alkanol as solvent, followed by  reduced-pressure distillation to remove excess alkanol, thus obtaining a monoalkanol 
	(2) refluxing the monoalkanol succinate in the presence of thionyl chloride as solvent, followed by reduced-pressure distillation to remove excess thionyl chloride, thus obtaining succinate monoalkanol ester acyl chloride compound, wherein the compound is subjected to the next reaction without separation;
	(3) placing the emodin and an alkali in a round-bottomed flask, adding the succinate monoalkanol ester acyl chloride dropwise in the presence of dichloromethane as solvent, and reacting at room temperature;
	(4) extracting with a sodium hydrogen carbonate solution, combining organic phases, extracting the organic phases with saturated brine, combining organic phases, drying with anhydrous sodium sulfate, filtering, and concentrating under reduced pressure to obtain a crude product; and
	(5) chromatographing the crude product on a silica gel column and eluting with a dichloromethane-methanol mixed solution to obtain the emodin succinyl ester.  

	5. The method according to claim 4, comprising the following steps when R represents ethyl:
	(1) refluxing succinic anhydride in the presence of ethyl alcohol as solvent, followed by reduced-pressure distillation to remove excess ethyl alcohol, thus obtaining monoethyl succinate, wherein the monoethyl succinate is subjected to the next reaction without separation;

	(3) placing the emodin and an alkali in a round-bottomed flask, adding the succinate monoethyl ester acyl chloride dropwise in the presence of a solvent, dichloromethane, and reacting at room temperature;
	(4) extracting with a sodium hydrogen carbonate solution, combining organic phases, extracting the organic phases with saturated brine, combining organic phases, drying with anhydrous sodium sulfate, filtering, and concentrating under reduced pressure to obtain a crude product; and
	(5) chromatographing the crude product on a silica gel column and eluting with a dichloromethane-methanol mixed solution to obtain the emodin succinyl ethyl ester.  

	7. The method according to claim 5, wherein, in step (1), the time of heating reflux is 3-10 hours, and the ratio (g: ml) of the mass of succinic anhydride to the volume of ethanol is 1:10; in step (2), the time of heating reflux is 1-10 hours, and the mass ratio of monoethyl succinate to thionyl chloride is 1:1-1:10, in step (3), the alkali is pyridine, triethylamine, or ammonia, and the mass ratio of emodin to succinate monoethyl ester acyl chloride is 1: 0.5-1; in step (5), in the dichloromethane-methanol mixed solution, the volume ratio of dichloromethane to methanol is 100:1-100: 4.  



	10. A pharmaceutical composition, comprising the emodin succinyl ester compound according to claim 1, and optionally one or more excipients, wherein the pharmaceutical composition is selected from cream, oil, patch, powder, spray, sustained release agent preparation, capsule, tablet, granule, or injection.  

	12. A method for preparing the oily preparation according to claim 11, comprising the following steps:
	(1) heating vegetable oil to a browned state for sterilization, resting at room temperature, and cooling for later use;
	(2) weighing the emodin succinyl ester compound according to claim 1 under an aseptic condition and dissolving the compound in the vegetable oil after sterilization in step (1); wherein, the ratio (mg: ml) of the mass of the succinyl ester compound to the volume of the vegetable oil is 1-5:1;
	(3) carrying out ultrasonic vibration on the vegetable oil which contains the emodin succinyl ethyl ester, so that the emodin succinyl ethyl ester is fully dissolved to form a uniform oily preparation; and
	(4) diluting the oily preparation obtained in step (3) with sterile water, sub-packaging under an aseptic condition, sealing, and storing at room temperature for later use; wherein, in the oily preparation diluted with sterile water, the concentration of the emodin succinyl ester compound is 50-150 μg/mL.  

	13. The emodin succinyl ester compound according to claim 1 for use in a pharmaceutical composition for lowering blood lipids and/or for treating fatty liver.  

	14. The emodin succinyl ester compound  according to claim 13 for use in the lipid-lowering pharmaceutical composition, wherein the lipid-lowering pharmaceutical composition reduces total cholesterol (TC), low-density lipoprotein (LDL-C) in a serum, and a TC and triglycerides (TG) in a liver.  

	16. The method according to claim 7, wherein, in step (1), the time of heating reflux is 4 hours, and the ratio (g: ml) of the mass of succinic anhydride to the volume of ethanol is 1: 4; in step (2), the time of heating reflux is 2 hours, and the mass ratio of monoethyl succinate to thionyl chloride is 1: 4; in step (3), the alkali is pyridine,  and the mass ratio of emodin to succinate monoethyl ester acyl chloride is 1: 0.7; in step (5), in the dichloromethane-methanol mixed solution, the volume ratio of dichloromethane to methanol is 100: 1.  

	17. A method for preparing the oily preparation according to claim 12, comprising the following steps:
	(1) heating vegetable oil to a browned state for sterilization, resting at room temperature, and cooling for later use;
	(2) weighing the emodin succinyl ester compound according to claim 1 under an aseptic condition and dissolving in the vegetable oil after sterilization in step (1); wherein, 
	(3) carrying out ultrasonic vibration so that the emodin succinyl ethyl ester is fully dissolved to form a uniform oily preparation; and
	(4) diluting the oily preparation obtained in step (3) with sterile water, sub-packaging under an aseptic condition, sealing, and storing at room temperature for later use; wherein, in the oily preparation diluted with sterile water, the concentration of the emodin succinyl ester compound is 100 μg/mL.  

Allowable Subject Matter
Claims 1-8, 10-14 and 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is ‘162 (US Patent 7,268,162, Patent date 09-2007). 162 teaches (Example 2) the immediately below compound.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

However, the above compound does not have the methyl on the 7th carbon in the ring structure, nor the succinic acid directly bond to the ring structure.
It would not have been obvious to modify the prior art to arrive at the instant invention. There being no motivation to do so.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/B.G.D/           Examiner, Art Unit 1622                                                                                                                                                                                             	
/YEVGENY VALENROD/           Primary Examiner, Art Unit 1628